DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed May 23, 2022 claims 1, 5-9 and 19 have been amended and claim 20 has been cancelled. Claims 1 through 19 are currently pending.

Response to Arguments
Applicant's arguments filed May 23 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments are not persuasive because applicant only argues that the cited reference Kruth does not specifically disclose the terms “microstructure”, “phase” and “bead” of the melt pool.
As for the parameter of microstructure, Page 9 Paragraphs 0128 of Kruth discloses the geometry and structure of the melt pool as determined by the taught determination process. Therefore, the parameter determined by the process of Kruth included the microstructure of the melt pool. Applicant has not provided any argument on how the cited teachings of Kruth do not read on the term “microstructure”.
As for the parameters of phase and bead on the melt pool, as was discussed in the previously Office Action, Kruth taught determining the dimensions and number of discrete molten areas caused by laser irradiation including the presence of “balling” caused by the pool dimensions which the examiner considers to read on the terms “phase” and “characteristic of a bead on the melt pool”. Applicant has not provided any argument on how the cited teachings of Kruth do not read on the terms “phase” of the melt pool and “characteristic of a bead on the melt pool”. Instead applicant only argues that these specific terms are not used in the teachings of Kruth.
Applicant’s arguments and amendments to the claims have overcome the 112(b) rejection of claim 19 and the 102 rejection of the claims by Kobayashi.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.











Claims 1, 2, 4-7, 9, 12, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruth et al (U.S. Patent Publication No. 2009/0206065).
	In the case of claims 1, 6, 7, 9 and 19, Kruth teaches an additive manufacturing process for forming an object in the form of a selective laser powder process wherein a layer of material/powder was deposited onto a build surface followed by consolidating/solidifying a portion of the layer with a laser beam/energy beam which formed a melt pool in the layer (Abstract, Page 2 Paragraph 0024, Page 4 Paragraphs 0048-0052 and Page 5 Paragraph 0087).
	The method of Kruth further comprised directing a beam of light/light rays onto the melt pool and detecting a response in the form of reflected light rays generated by the interaction between the light beam and melt pool and determining a parameter of the melt pool/zone based on the detected response (Page 3 Paragraph 0042, Page 4 Paragraph 0058 and 0061 and Page 6 Paragraph 0099).
	Furthermore, Kruth teaches that the process was used to determine the microstructure of the melt zone (Page 9 Paragraph 0128) and Kruth teaches having determined the phase of the melt pool and characteristics of a bead/balling on the melt pool by determining the dimensions of the melt pool/zone and the number of discrete molten areas (Page 4 Paragraph 0058, Page 6 Paragraph 0104 and Page 8 Paragraph 0118-0119).
	As for claim 2, the response detected comprised a reflection of the beam of light against the melt pool/zone.
	As for claim 4, Kruth teaches having detected luminescence/light emitted from the melt zone (Page 6 Paragraph 0103).
	As for claim 5, Kruth teaches having determined the temperature of the melt pool/zone (Page 5 Paragraph 0090).
	As for claim 12, Kruth teaches that the beam of light directed at an observation zone moved with the laser (Page 4 Paragraphs 0051 and 0061) and therefore tracked with the energy beam/laser.
	As for claim 13, Kruth teaches that the energy beam was a laser beam (Page 4 Paragraphs 0048-0052).
	As for claim 16, Kruth teaches having adjusted the parameters of consolidating/processing parameters based on the determined parameters (Page 4 Paragraphs 0058-0059 and Page 6 Paragraph 0099).
	As for claims 17 and 18, the process of Kruth was a selective laser powder processing method wherein the object was formed layer by layer (Page 1 Paragraph 002 and Page 5 Paragraph 0087) and therefore the process of depositing material, laser consolidating and determining melt pool parameters were repeated.

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kruth et al as applied to claim 1 above, and further in view of Wadman (U.S. Patent # 6,577,397).
	The teachings of Kruth as it applies to claim 1 have been discussed previously and are incorporated herein. Kruth does not each that the beam of light comprised monochromic light nor that the response was detected using a scatterometer. However, Kruth teaches that the detection process was used to capture a 2D image of the observation zone in order to generate geometric information about the observation zone (Page 4 Paragraph 0058).
	Wadman teaches a scatterometer used to investigate the surface quality of a sample and was compatible with used in laser sintering processes (Abstract and Column 5 Lines 7-24). The scatterometer of Wadman irradiated a sample surface with a beam of light/radiation beam and then detecting light/radiation scattered from the sample location which was then used to form a two-dimensional image of the sample in order to provide geometric information regarding the sample (Abstract, Column 2 Lines 38-56, Column 6 Claim 6 and Figure 3). Wadman further teaches that the radiation/light source was monochromatic (Column 2 Lines 61-65).
	Based on the teachings of Wadman, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the scatterometer in the process of Kruth because Wadman taught a known device in the art for determining the geometric information of a process surface in laser sintering operations and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.














Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kruth et al as applied to claim 1 above, and further in view of Ashton et al (U.S. Patent Publication No. 2016/0236279).
	The teachings of Kruth as it applies to claim 1 have been discussed previously and are incorporated herein. Kruth does not teach that the parameter determined was a chemical makeup of the melt pool or that the detection was done using a spectrometer.
	Ashton teaches an additive manufacturing process wherein powder material was solidified melted using a laser and a spectrometer was used to determine the chemical makeup of the melt pool by detecting the interaction of the material/melt pool with the laser or a further laser (Abstract, Page 1 Paragraph 0007-0008 and 0012 and Pages 5-6 Paragraphs 0075-0078).
	Based on the of Ashton, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a spectrometer to detect the response between the melt pool/zone and light rays of Kruth in order to determine the chemical makeup of the formed melt pool/zone.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kruth et al as applied to claim 1 above, and further in view of Milner et al (U.S. Patent Publication No. 2018/0143147).
	The teachings of Kruth as it applies to claim 1 have been discussed previously and are incorporated herein. Kruth does not teach that the beam of light/light rays directed onto the melt pool/zone was a broadband light. However, as was discussed previously, the detection process of Kruth was to determine the geometric quantities of the melt pool/zone.
	Milner teaches an additive manufacturing process including selective laser sintering (Abstract, Page 1 Paragraphs 0002-0003). Milner teaches that during sintering the geometric quantities of the material being sintered including the dimensions and phase change of the irradiated material was determined using broadband light (Pages 2-3 Paragraphs 0023 and 0031-0032).
	Based on the teachings of Milner, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used broadband light as the light rays of Kruth because broadband light was a known radiation source for determine the geometric properties of a material being sintered/melted during additive manufacturing.

Conclusion
	Claims 1 through 19 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712